Supplement dated October 31, 2011 to the J, Institutional, R-1, R-2, R-3, R-4, and R-5 Class Prospectuses for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011, June 16, 2011, July 20, 2011, August 29, 2011, and September 16, 2011) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. F UND S UMMARIES M ID C AP G ROWTH F UND III On or about November 15, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, delete the section for Mellon Capital Management Corporation and the related portfolio manager information. S MALL C AP G ROWTH F UND II On or about November 15, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, delete the section for Essex Investment Management Company, LLC and the related portfolio manager information. MANAGEMENT OF THE FUNDS The Sub-Advisors On or about November 15, 2011, delete the section for Essex Investment Management Company, LLC and related portfolio manager information. On or about November 15, 2011, delete the section for Mellon Capital Management Corporation and related portfolio manager information.
